Citation Nr: 0308069	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  94-31 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of head and 
neck injuries with headaches and vertigo.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from August 1972 to August 
1976, March 1977 to October 1980, and February 3, 1991, to 
March 28, 1991.  A period of active duty for training in 1992 
has also been reported.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1992 and August 1993 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, that denied the above 
claim.  

This matter was previously before the Board in April 1996, 
when it was remanded for additional development.  The 
requested development having been completed, the case is 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran currently has vascular headaches and minimal 
degenerative disk disease of the cervical spine at C5-6.

2.  The veteran's medical records do not show that the 
currently diagnosed vascular headaches, which pre-existed 
active service, were aggravated by service.

3.  The veteran's medical records do not show that the 
currently diagnosed degenerative disk disease of the cervical 
spine at C5-6 was incurred in or aggravated by service.




CONCLUSION OF LAW

Residuals of head and neck injuries with headaches and 
vertigo are not a result of the veteran's periods of active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the September 1992, 
August 1993, February 1994, and December 1994 rating 
decisions; in the November 1993 Statement of the Case; in the 
March 1994, January 1995, and November 2002 Supplemental 
Statements of the Case; and in the April 1996 Remand of the 
Board.  He was specifically told about the requirements to 
establish service connection and of the reasons that the 
evidence in his case was inadequate.  

The veteran was also notified of the pertinent laws and 
regulations enacted by the VCAA in the November 2002 
Supplemental Statement of the Case, as well as whom was 
responsible for producing evidence necessary to substantiate 
his claim.  See Quartuccio, 16 Vet. App. at 183.  Therefore, 
VA has no outstanding duty to inform him that any additional 
information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's available service 
medical records and VA medical records from the Long Beach, 
California VA Medical Center; the Department of the Army, 
Headquarters, California National Guard; and the National 
Personnel Records Center, St. Louis, Missouri.  The evidence 
also includes several lay statements submitted from June 1992 
to November 1994.  There is no indication of relevant medical 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  In this matter, the veteran was provided with 
separate VA neurological and orthopedic examinations in May 
2002.  Accordingly, the requirements of the VCAA have been 
met by the RO to the extent possible.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.


II. Head and neck injuries

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111 and 1132; 38 C.F.R. § 3.304(b).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board has reviewed all the evidence of record, including, 
but not limited to: (a) the veteran's contentions; (b) the 
veteran's available service medical records; (c) VA 
outpatient treatment records dated from March 1981 to July 
2002; (d) various lay statements submitted on behalf of the 
veteran dated from June 1992 to November 1994; (e) and VA 
examination reports dated in August 1982, February 1993, and 
May 2002.  Only the relevant evidence is discussed below.

The veteran's entrance examination report dated in December 
1971 showed that upon clinical evaluation, his head and neck 
were normal.  Neurologic evaluation was also normal.  He 
denied a history of headaches.

A service eye clinic report dated in February 1973 shows that 
the veteran reported photophobia and severe headaches, 
primarily related to reading.  In March 1973, he sought 
treatment for a right-sided headache.  He was diagnosed as 
having a migraine headache in August 1974.  At that time, he 
gave a history of headaches in the past.

The veteran complained of a severe headache with vomiting in 
March 1975.  In May 1975, he sought treatment for similar 
complaints.  On internal medicine evaluation later that 
month, he gave a long history of headaches, questionable 
migraines, three to five times a year.  He said that he got 
relief with medication.  Otherwise, he was completely 
asymptomatic.  The examiner noted that no further evaluation 
was necessary.  

In August 1975, the veteran complained of severe headaches 
and nausea.  A neurology referral report dated in August 1975 
shows that the veteran was said to have severe headaches with 
transient loss of peripheral vision four or five times per 
year.

In September 1975, the veteran provided a history of sharp 
headaches over the eye, with feeling of gray matter coming 
down over eyes.  He also reported nausea and vomiting.  He 
indicated that he had headaches for two years, with nine 
episodes in the current year.  The veteran was treated for a 
mild migraine headache in December 1975.

In January 1976, the veteran again gave a long history of 
headaches, with his last headache in September 1975.  He 
complained of a headache for the past 24 hours.  The 
impression was migraine-like headache.  In March 1976, the 
veteran complained of a headache with nausea for one day.  He 
was out of medication.

On separation examination in May 1976, examination of the 
head and neck was normal.  Neurologic evaluation was also 
normal.  It was noted that the veteran had been worked up for 
headaches with no pathology found.  He was again treated for 
a migraine in July 1976.

On examination for entry onto active duty in March 1977, the 
veteran's head and neck were normal.  Neurologic evaluation 
was also normal.  He gave a history of headaches for 4 years, 
relieved with medication.

In July 1977, the veteran reported falling from a ladder and 
landing on his right hip.  The examined area was tender and 
sore, but with full range of motion.  It was noted that he 
had a probable contusion of the right pelvic region.  He was 
placed on light duty for three days, provided with ASA 
tablets, and encouraged to use warm water soaks.  There was 
no reference to a head or neck injury from this incident.

On August 5, 1977, the veteran said that he had headaches and 
soreness in the base of his cervical spine.  On August 10, 
1977, he reported a five day history of a stiff neck.  He 
indicated that he had been in a motor vehicle accident eight 
days earlier and that he had experienced intermittent pain 
and stiffness in the neck since then.  The impression was 
muscular strain.

In September 1977, the veteran was seen for a severe headache 
in the left temporal region.  He expressed similar complaints 
in November 1978 associated with vomiting.  He said that the 
headache began at 5 p.m. on the previous day.  He said that 
his headaches were relieved by medication, of a throbbing 
nature, non-radiating, moderate in severity, with no specific 
timing factors as to frequency and onset.  He said the pain 
increased with bending over and was alleviated by lying down.  
His last headache was 4 to 5 months ago.  The veteran 
reported that his headaches were associated with visual 
disturbance and vomiting.  Neurological evaluation was 
intact.  The impression was acute frontal sinusitis.  

The veteran again complained of a severe headache in late 
November and December 1978.  In November 1978, he said the 
last headache was 4 to 5 months ago, although the records 
showed the last headache in September 1977.  He was seen in 
emergency room in January 1980 with complaints of a migraine.  
He described a dull, steady pain.  The assessment was 
probable migraine headache.  In March, June, July, and August 
1980, he again complained of headaches.  

On separation examination in October 1980, examination of the 
head and neck was normal.  Neurologic evaluation was also 
normal.  He denied a history of a head injury.  

VA outpatient treatment records dated from March 1981 to June 
1982 show that the veteran reported a history of migraine 
headaches.  In April 1981, he gave a history of headaches for 
10 years.  He said he had 9 episodes since January 1981.  In 
September 1981, he said that he had had migraine headaches 
since the 8th grade, 3 to 4 times a year. 

A VA examination report dated in August 1982 shows that the 
veteran, in pertinent part, reported being treated for acute 
migraine headaches.

In February 1985, the veteran was seen in the emergency room 
and diagnosed as having recurrent migraine headaches.  

A service medical record dated in February 1991 shows that 
the veteran reported severe headaches and dizziness.  He said 
he could not see out of the corner of his eyes.  He reported 
that he threw up and was sweating.  There was no diagnosis 
made with regard to the reported symptoms.

In a June 1991 claim, the veteran said that he suffered a 
concussion and headaches on February 27, 1991. 

A radiologic consultation report dated in June 1992 shows 
that the veteran sustained a contused strained right chest 
from a tent pole.  He was said to have experienced shortness 
of breath.  No significant abnormalities were found.

A Statement of Medical Examination and Duty Status (DA Form 
2173) dated in June 1992 shows that the veteran was treated 
for a chest wall muscle strain at the Weed Army Community 
Hospital.  He was said to have been lifting tent poles in 
windy conditions when he felt pain in the right side of his 
chest.

The veteran was afforded a VA examination in February 1993.  
He was diagnosed as having cervicalgia and migrainous 
cephalgia.  He gave a history of falling from a 30-foot 
ladder during service in 1977 and losing consciousness for 
six hours.  He said that he injured his neck when he fell, 
and that his headaches began after this fall.  He also said 
that he injured his neck in 1991 when he fell from a track 
vehicle.  Until recently, he reported that he suffered an 
average of one migraine headache every 6 weeks.  However, 
after beginning therapy with Nadolol, the frequency had 
decreased significantly.

In his substantive appeal dated in January 1994, the veteran 
maintained that he received head, chest and neck injuries 
when a tent pole struck him while on active duty for training 
in June 1992.  He also said that his migraines were 
aggravated by this injury.

Lay statements submitted on the veteran's behalf dated from 
February 1994 to November 1994 show that it was asserted that 
in June 1992, during annual training with the National Guard, 
the veteran sustained a blow to the chest when a tent pole 
was knocked down by wind and hit him.  He was said to have 
been treated for chest pains and loss of breath when hit by 
the pole.

VA x-rays of the veteran's cervical spine dated in September 
1992 revealed relative neural foraminal narrowing on the left 
side at C3-4 and C6-7, and perhaps C7-T1.  VA treatment 
records dated in November 1997 show that the veteran 
complained of migraine headaches at least once a month.  
Computed tomography (CT) of the head was normal.    

A medical record of June 25, 2001 makes assessment of 
migraine headaches, cervical strain with paresthesias post 
motor vehicle accident.  The veteran was involved in a car 
accident on the previous day.  

A VA orthopedic examination report dated in May 2002 shows 
that the veteran reported that his neck bothered him now and 
then, particularly during cold weather, with stiffness, 
occasional numbness and tingling.  He reported that in 1977, 
he injured his neck while in the Navy when he fell down a 
ladder.  He stated that he was treated with Motrin and muscle 
relaxants and that he did not lose any time from duty.  The 
examiner indicated that in reviewing the medical records 
submitted, the only reference to a neck injury was in October 
2001, when he had been seen at the VA Hospital in Long Beach 
for his headache, and it was noted that he had recently been 
involved in a rear-end collision and the diagnosis was made 
of cervical strain with paresthesias, but there were no other 
notes.  With regard to the incident in June 1992 wherein the 
wind had blown the tent over, the examiner pointed out that 
there was no reference to any neck pain, only to the chest 
pain.  Physical examination resulted in a diagnosis of 
minimal degenerative disk disease cervical spine of C5-6.  

The examiner opined that it was difficult to assess the 
degree of probability that any neck disability found was 
related to the neck injury.  The veteran had a history of 
neck injury in 1977, and again an apparent rear-end collision 
in October 2001.  Any references to his neck being injured in 
the 1992 are absent as all the records relate only to his 
check evaluation.  The veteran currently had minimal X-ray 
changes in his cervical spine.  The examiner stated that he 
could not provide an opinion that the neck injury in service 
or subsequently during active duty for training were 
responsible for the veteran's present reports, as it appeared 
to be more secondary to just normal progression of 
degenerative disk disease in the cervical spine which was 
relatively well localized.

A VA neurological examination report dated in May 2002 shows 
that the veteran reported having headaches since he was a 
teenager.  In his early teens he had about two or three 
headaches per year, and that while in high school headaches 
occurred about five or six times per year.  Headaches would 
last from one-half day to an entire day.  He reported that 
his headaches became more severe in 1977 when he fell from a 
ladder while in the Navy.  He reported that he fell about 15 
feet and had a very brief loss of consciousness.

The veteran also reported a second incident in June 1992, 
wherein he was under a tent, and part of the tent was blown 
away by strong winds and a pole from the top of the tent 
became loose.  He had attempted to hold the pole to prevent 
injury to patients in the facility, and he fell, hitting his 
chest at the scene.  He related that he was given oxygen 
because of shortness of breath, and was evaluated at Weed 
Army Hospital the next day.  He reported being told that he 
had chest wall muscle strain.

He described his headaches as intermittent, provoked by 
certain colors, bright lights, and sounds.  The pain was on 
the left side of the head, was sharp, and required that he 
stop all activities when present.  He states that he was 
having about 10 headaches per year, occurring about every 
other month.  He also reported vertigo and episodes of 
passing out or loving awareness.  Physical examination 
revealed an impression of vascular headaches, with onset 
during his teenage years.

The examiner indicated that he had the opportunity to review 
the claims folder and reports of multiple neurological 
evaluations, dating back to the 1970s.  He opined that the 
etiology of the headaches could not be determined, but added 
there was no evidence of trauma predating the onset of 
headaches as a teenager.

The examiner also indicated that the veteran's reported 
vertigo actually as described.  Instead, he appeared to have 
a syncopal episode years ago unrelated to the headache issue 
and head injury in 1977.  This was based on his description 
of the complaints, as one would consider onset of vertigo 
immediately after the traumatic injury or few years later, 
but not several years after the fall accident.

The examiner added that the veteran absolutely had a chronic 
headache disorder, including migraines, prior to his entering 
the military service in 1972, as he readily reported that he 
had headaches while in high school.  

With regard to the issue of any pathological worsening of the 
veteran's headaches during service, the examiner referred to 
an outpatient treatment record dated in September 1975 
wherein the veteran indicated that he had a two hour history 
of headache over the right eye, had had headaches for two 
years, and nine episodes that year.  The veteran had 
described having nine episodes per year in 1975, prior to his 
asserted incident of 1992, indicating that the 1992 incident 
could not be considered to be an exacerbation of his headache 
disorder since headaches were occurring as frequently as 
before the tent pole collapse as they were after the tent 
pole collapse.  Based on his description of headaches 
occurring about six times per year, even as a teenager, and 
his description of them occurring about ten times per year as 
an adult, this did not represent any significant variation 
beyond a natural progression.  Based on the veteran's own 
history given in 1975, significant exacerbations had not 
occurred and there had not been pathological worsening of the 
disease.  There was practically no significant change in the 
frequency and severity of the headaches to support that there 
was indeed worsening of his condition.  Rather, the examiner 
concluded that the vascular headaches followed a natural 
course of the disease with waxing and waning of the symptoms. 
The veteran  appeared to have headaches occurring about as 
frequently at this time as they did on onset as a teenager.  
He would have had vascular headaches absent his military 
service and it is probable that the headache frequency and 
intensity had not been made worse or significantly improved 
by his military involvement.

Finally, the examiner opined that there was no objective 
evidence to consider that the headache symptoms in service 
rendered the veteran more susceptible to recurrence of such 
symptoms later or that worsening of the condition should have 
been found during the separation examination, as he was 
unable to isolate specific known triggering factors or 
significant trauma found in service to consider them of great 
clinical possibilities.  His opinions were said to be based 
on the veteran's reported headache frequency in September 
1975, and his reported headaches starting while in high 
school with him reporting a frequency that was about the same 
as it was at the time of examination.  He added that the 
report was based on formal physical examination, formal 
testing and careful observation of the veteran's spontaneous 
actions during the contact period.  This report related a 
neurological assessment of the alleged disability.

With respect to headaches, in this case the veteran's 
enlistment examination in 1971 indicated no neurological 
abnormalities or a headache disorder.  The question is 
whether there is clear and unmistakable evidence to rebut the 
presumption of soundness.  The presumption of soundness can 
be rebutted by clear and unmistakable evidence that a 
disorder existed prior to entry into service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).  In 
determining whether a disorder existed prior to entry into 
service, it is important to look at accepted medical 
principles including clinical factors pertinent to the basic 
character, origin, and development of the disorder.  
38 C.F.R. § 3.304(b)(1) (2002).  If universally recognized 
medical principles establish the existence of a disorder 
prior to entry into service, no other confirmation is needed.  
38 C.F.R. § 3.303(c) (2002).  

The veteran himself has admitted that he suffered from 
headaches since the 8th grade.  His statements as to his pre-
service symptomatology are competent.  The Board finds his 
statements as to his own symptomatology given contemporaneous 
with medical treatment and examination to be highly 
persuasive and credible.  

In general, the veteran's statements alone are an inadequate 
basis upon which to conclude that he had a preexisting 
condition, since he is not competent to report medical 
conclusions.  See Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  However, based upon his credible pre-service history 
of headaches and review of the claims folder, the May 2002  
VA neurological examiner concluded that the veteran's 
headache disorder had its onset during his teenage years 
prior to active service.  Accordingly, based upon the 
totality of the medical and lay evidence, the presumption of 
soundness is rebutted by clear and unmistakable evidence.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2002).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The veteran's service medical records show that his headaches 
were symptomatic.  He has asserted that his pre-existing 
headaches were aggravated during service on at least three 
occasions, specifically, the fall from the ladder in July 
1977, the motor vehicle accident in August 1977, and the 
incident wherein the tent pole was blown over in June 1992.  
However, the veteran's statements that he injured his head or 
neck in a fall in 1977 and when a tent pole fell on him in 
1991 are not credible.  The treatment records concerning 
these injuries reflect no complaints or findings of a head or 
neck injury.  The in-service medical evidence is found more 
probative to the issue on appeal because evidence 
contemporaneous with an event, including an injury, is 
generally more reliable than statements made much later 
recalling the details of the event.

Regardless, the evidence does not establish that the 
preexisting headache disorder increased in severity during 
active duty.  The veteran's lay statements are not competent 
in this regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Although it appears that his condition was 
symptomatic in service, there is no medical evidence 
suggesting that it was aggravated.  To the contrary, the VA 
examiner in May 2002 noted that the veteran had about two or 
three headaches per year in his early teens and about five or 
six times per year in high school.  
Based on the veteran's description of headaches occurring 
about six times per year, even as a teenager, and his 
description of them occurring about ten times per year as an 
adult, the examiner concluded that significant exacerbations 
had not occurred, that there had not been pathological 
worsening of the disease, and that there was practically no 
significant change in the frequency and severity of the 
headaches to support that there was indeed worsening of the 
veteran's condition.  Rather, the examiner concluded that the 
veteran's headaches followed a natural course of the disease 
with waxing and waning of the symptoms.  The examiner said 
that the veteran would have had vascular headaches absent his 
military service and it is probable that the headache 
frequency and intensity had not been made worse by his 
military involvement.  The examiner's opinion  was based on 
formal physical examination, formal testing and careful 
observation of the veteran's spontaneous actions during the 
contact period.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

Therefore, the Board concludes that the presumption of 
aggravation is not raised.  See Verdon v. Brown, 8 Vet. App. 
529, 537 (1996); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991) (intermittent or temporary flare-ups during service of 
a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.)   

With respect to residuals of a neck injury, although there is 
evidence that the veteran had neck pain after a car accident 
during service in 1977, the evidence does not establish that 
he has a current head or neck disability that is directly 
related to the foregoing incident.  The May 2002 VA 
orthopedic examiner stated that he could not provide an 
opinion that the neck injury in service or any subsequent 
injury during active duty for training was responsible for 
the veteran's present neck disability, as it appeared to be 
more secondary to just normal progression of degenerative 
disk disease in the cervical spine which was relatively well 
localized.  There is no medical evidence of record refuting 
this opinion, and it is considered to be probative because it 
is based upon detailed review of the claims file and 
examination of the veteran.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the veteran's 
headaches, or other head or neck disability, were was not 
caused or aggravated by an inservice disease or injury.  
There is no benefit of the doubt that could be resolved in 
the veteran's favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
that does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  Id.  It is not a means of reconciling 
actual conflict or a contradiction in the evidence.  Id.  In 
this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the origin of the 
veteran's current disability.


ORDER

Entitlement to service connection for residuals of head and 
neck injuries with headaches and vertigo is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

